Exhibit 10.28

 

CONSOLIDATED-TOMOKA LAND CO.

2017 EXECUTIVE ANNUAL CASH INCENTIVE PLAN

 

1.Purpose.  The purpose of the Consolidated-Tomoka Land Co. 2017 Executive
Annual Cash Incentive Plan (the “Plan”) is to create a mutuality of interest
between the senior officers and the shareholders of Consolidated-Tomoka Land Co.
(the “Company”) through an annual cash incentive compensation structure designed
to reward actions that will increase long-term shareholder value.

 

2.Eligibility.  The participants in the Plan shall be those eligible Company
officers (each, a “CTO Officer”) whose participation in the Plan has been
approved by the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of the Company.  Except as set forth in Section 11, to
be eligible, the CTO Officer must be employed by the Company or one of its
subsidiaries as a full-time employee from January 1 through December 31 of the
incentive plan year (each, a “Plan Year”), unless otherwise recommended by the
Committee and approved by the Board.

 

3.Administration of Plan.  The Plan shall be administered by the Committee.  The
Committee shall have the authority to select CTO Officers to participate in the
Plan (each, a “Plan Participant”), to make awards, to establish performance
metrics and goals for such metrics, to determine the payout percentage for
various levels of achievement regarding such goals, to determine other terms and
conditions of awards under the Plan, to establish and amend rules and
regulations relating to the Plan, and to make all other determinations necessary
and advisable for the administration of the Plan.  The Committee may correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
award in the manner and to the extent it shall deem desirable to carry it into
effect.  All decisions made by the Committee pursuant to the Plan shall be made
in the Committee’s sole and absolute discretion and shall be final and binding
on officers, Plan Participants, and the Company.

 

4.Individual Target Awards.  For each Plan Year, the Committee shall establish,
for each Plan Participant (taking into account any applicable employment
agreement), an individual target award opportunity (each, an “Individual Target
Opportunity”) equal to a percentage of such Plan Participant’s annual base
salary.  For purposes of the Plan, “base salary” means a Plan Participant’s
regular base pay, excluding cash and equity-based incentive compensation,
discretionary bonuses, health or welfare benefits, 401(k) plan matching
contributions and other similar payments or benefits.

 

5.Multipliers.  For each Plan Year, the Committee shall establish, for each Plan
Participant (taking into account any applicable employment agreement), a payout
schedule setting forth the “threshold,” “target” and “maximum” multipliers
(collectively, the “Multipliers”) that will be used to calculate such Plan
Participant’s Annual Incentive Award (as defined below). 

 

6.Performance Metrics and Weighting.  For each Plan Year, the Committee shall
establish performance metrics (the “Performance Metrics”) and the percentage
weighting of each Performance Metric (the “Weighting”) which will be utilized to
measure the performance of the Plan Participants during a Plan Year.  The
Performance Metrics, together with the Goals (as





 

--------------------------------------------------------------------------------

 

 

 

CTLC Logo oct 2012-gray letters [cto20161231ex102844e3e001.jpg]

2017 Executive Annual Cash Incentive Plan

 

 

defined below) established annually for each Performance Metric, will be
designed to incentivize those actions by CTO Officers that best serve the short
and long-term interests of the Company’s shareholders.  In addition, for each
Plan Year, the Weighting of the individual Performance Metrics will be such that
the total Weighting of all Performance Metrics shall equal 100%.  The Committee
shall have discretion in establishing the Performance Metrics; provided,
 however, it is the desire and intent of the Board that the at least 80% of the
Weighting each Plan Year will be attributable to Performance Metrics that are
objective, measurable and transparent.  Examples of Performance Metrics that the
Committee may establish are those listed in the Company’s Amended and Restated
2010 Equity Incentive Plan, as may be amended from time to time (or any
successor plan) (the “Equity Plan”), as well as financial and other metrics that
the Committee may deem appropriate to accomplish the purposes of the Plan.  For
2017, the Committee has established the following Performance Metrics and
Weighting thereof:

 

 

 

 

Performance Metrics

 

Weighting

a.    Land Transactions (closings in current year)

 

30%

b.    Land Transactions (new contracts in current year)

 

10%

c.    Investment Activity (income property investments)

 

20%

d.    Financial Performance Metric

 

20%

e.    Individual Performance

 

20%

 

For purposes of the Plan, “Land Transactions (closing in current year)” means
the gross sales price of land transactions that close during the year where
either (i) both (A) the Company receives cash or other consideration the value
of which is readily ascertainable and (B) the pricing for such transactions
meets or exceeds the per parcel valuations approved by the Committee during the
first ninety (90) days of the year or (ii) the transaction is approved in
advance by the Board.

 

For purposes of the Plan, “Land Transactions (new contracts in current year)”
means the gross sales price of land transaction contracts executed during the
year where either (i) the pricing for each such transaction meets or exceeds the
per parcel valuations approved by the Committee during the first 90 days of the
year or (ii) such transaction is approved in advance by the
Board.  Notwithstanding the foregoing, if, with respect to a particular land
transaction, both the execution of the contract and the closing thereunder occur
in the same Plan Year, then such transaction shall be included only in “Land
Transactions (closing in current year)” and shall not be included in “Land
Transactions (new contracts in current year).”

 

For purposes of the Plan, “Investment Activity (income property investments)”
means the gross amount (as reported in the Company’s filings with the SEC)
invested in income properties during the year, provided each such investment
either (i) both (A) is approved by Company management’s investment committee and
(B) meets or exceeds the minimum investment yield set by the Committee during
the first 90 days of the year or (ii) is approved in advance by the Board.

 

For purposes of the Plan, “Financial Performance Metric” means the Company’s Net
Operating Income (i.e., the Company’s total revenue less the direct cost of
revenues) for each





-2-

--------------------------------------------------------------------------------

 

 

 

CTLC Logo oct 2012-gray letters [cto20161231ex102844e3e001.jpg]

2017 Executive Annual Cash Incentive Plan

 

 

operating segment (Income Property Operations, Commercial Loan Investments, Real
Estate Operations, Golf Operations and Agricultural and Other) but excluding the
revenues and related direct cost of revenues for Land Transactions.

 

For purposes of the Plan, “Individual Performance” shall be determined utilizing
the judgment of the Committee and, with respect to all Plan Participants other
than the CEO, with input from the CEO, regarding the Plan Participant’s
performance of his or her duties pursuant to the Plan Participant’s job
description, and employment agreement if applicable, accomplishments including
regarding special projects, and other criteria to be determined from time to
time by the Committee. 

 

The Board and the Committee anticipate that as the Company executes its
strategic business plan and monetizes its land portfolio, or as a result of a
change in the Company’s business, operations, corporate structure or capital
structure, or the manner in which the Company conducts its business, or other
events or circumstances, that it may be appropriate, at the commencement of each
year when the Committee establishes the Performance Metrics and Weighting
thereof, to make modifications thereto, in whole or in part, as the Committee
deems appropriate and equitable.

 

7.Annual Goals.  During the first 90 days of each Plan Year, the Committee shall
establish for each Performance Metric a “threshold,” “target” and “maximum” goal
or level of achievement (the “Goals”).  The “threshold” Goal means the minimum
level of achievement of the Performance Metrics required for an Annual Incentive
Award to be earned and paid; the “target” Goal means the level of achievement of
the Performance Metrics required for the target Annual Incentive Award to be
earned and paid; and the “maximum” Goal means the level of achievement of the
Performance Metrics required for the maximum Annual Incentive Award to be earned
and paid.  Straight-line linear interpolation will be used to determine amounts
earned and paid based on achievement levels between the “threshold” and “target”
Goals and between the “target” and “maximum” Goals.

 

8.Overall Performance Levels.  At the conclusion of each Plan Year, the
Committee shall determine, for each Plan Participant, the Overall Performance
Level achieved and the corresponding Multiplier to be applied to such Plan
Participant’s Individual Target Opportunity for such Plan Year.  The “Overall
Performance Level” means the sum of the weighted actual achievement of the
“target,” “threshold” and “maximum” Goals for the various Performance Metrics
for such Plan Year.  Straight-line linear interpolation will be used where
Overall Performance Level falls between the “threshold” and “target” Goals and
between the “target” and “maximum” Goals.

 

9. Calculation of Annual Incentive Awards.  The amount of each Plan
Participant’s actual annual incentive award that will be earned by and paid to
such Plan Participant (the “Annual Incentive Award”) under the Plan shall be
calculated by multiplying such Plan Participant’s Individual Target Opportunity
by the applicable Multiplier associated with the Overall Performance Level.  A
sample calculation of Overall Performance Level and Annual Incentive Award is
set forth on Exhibit B attached hereto.  Annual Incentive Awards will be paid no
later than March 15 following the end of the applicable bonus Plan Year. 

 





-3-

--------------------------------------------------------------------------------

 

 

 

CTLC Logo oct 2012-gray letters [cto20161231ex102844e3e001.jpg]

2017 Executive Annual Cash Incentive Plan

 

 

10.Committee Procedure.  In the first quarter of each Plan Year, the Committee
will establish and approve (taking into account any applicable employment
agreements) (a) the Performance Metrics that will be utilized for the current
Plan Year, (b) for each Performance Metric, a “threshold,” “target” and
“maximum” Goal, (c) the identity of the Plan Participants for the current Plan
Year, (d) the Individual Target Award Opportunity for each Plan Participant,
(e)  the Weighting of each Performance Metric (it being understood that such
Weighting need not be uniform among Plan Participants) and (f) the Multipliers
for each Plan Participant.  Following completion of the applicable Plan Year,
the Committee shall determine and certify the amount of the Annual Incentive
Awards to be awarded and paid by the Company to the Plan Participants.  Exhibit
A attached hereto sets forth additional detail regarding the foregoing actions
as well as the actions to be taken by the Committee following the completion of
a Plan Year. 

 

11.Termination of Employment.  If a Plan Participant experiences a Qualifying
Termination (as defined below) prior to or on December 31 of the applicable Plan
Year, such Plan Participant shall be entitled to receive a prorated Annual
Incentive Award for such Plan Year.  A prorated Annual Incentive Award payable
under this Section 11 shall be based on the number of days worked by the Plan
Participant during the applicable Plan Year prior to and including the date on
which the Plan Participant’s termination of employment occurs.  For purposes of
the Plan, a “Qualifying Termination” means that the Plan Participant’s
employment is terminated on or after April 1 of the applicable Plan Year by (a)
the Company or one of its affiliates without “Cause” (as such term is defined in
such Plan Participant’s employment or similar agreement or, if no such agreement
exists, then as defined below) or (b) the Participant for “Good Reason” (as such
term is defined in such Plan Participant’s employment or similar agreement or,
if no such agreement exists, then as defined below).  Any prorated Annual
Incentive Awards shall be payable no later than thirty (30) days following the
consummation of the Plan Participant’s termination of employment.  The amount of
the pro rata Annual Incentive Award will be calculated as if the “target” level
of achievement had been obtained for each of the Goals.  For purposes of the
Plan:

 

a.“Cause” means a Plan Participant’s (i) arrest or conviction for, plea of nolo
contendere to, or admission of the commission of, any act of fraud,
misappropriation, or embezzlement, or a criminal felony involving dishonesty or
moral turpitude; (ii) breach of any material provision of his or her employment
or similar agreement, provided that the Plan Participant is given reasonable
notice of, and a reasonable opportunity to cure within thirty (30) days of such
notice (if such breach is curable), any such breach; (iii) act or intentional
omission involving dishonesty or moral turpitude; (iv) material failure to
adequately perform his or her duties and responsibilities as such duties and
responsibilities are, from time to time, in the Company’s discretion, determined
and after reasonable notice of, and a reasonable opportunity to cure within
thirty (30) days of such notice (if such breach is curable), any such breach; or
(v) intentional independent act that would cause the Company significant
reputational injury.

 

b.“Good Reason” means a material reduction in a Plan Participant’s compensation
or employment related benefits, or a material change in the Plan Participant’s
status,





-4-

--------------------------------------------------------------------------------

 

 

 

CTLC Logo oct 2012-gray letters [cto20161231ex102844e3e001.jpg]

2017 Executive Annual Cash Incentive Plan

 

 

working conditions or management responsibilities.  The Plan Participant’s
termination of employment will not constitute a termination for Good Reason
unless the Plan Participant first provides written notice to the Company of the
existence of the Good Reason within sixty (60) days following the effective date
of the occurrence of the Good Reason, and the Good Reason remains uncorrected by
the Company for more than thirty (30) days following such written notice of the
Good Reason from the Plan Participant to the Company, and the effective date of
the Plan Participant’s termination of employment is within sixty (60) days
following the effective date of the occurrence of the Good Reason.

 

12.Participant’s Interests.  A Plan Participant’s interest in any Annual
Incentive Award shall at all times be reflected on the Company’s books as a
general unsecured and unfunded obligation of the Company subject to the terms
and conditions of the Plan.  The Plan shall not give any person any right or
security interest in any asset of the Company or any fund in which any deferred
payment is deemed invested.  The Company, the Board, and the Committee shall not
be responsible for the adequacy of the general assets of the Company to
discharge, or required to reserve or set aside funds for, the payment of its
obligations hereunder.

 

13.Non-Alienation of Benefits; Beneficiary Designation.  All rights and benefits
under the Plan are personal to the Plan Participant and neither the Plan nor any
right or interest of a Plan Participant or any other person arising under the
Plan is subject to voluntary or involuntary alienation, sale, transfer, or
assignment.  Subject to the foregoing, the Company shall establish such
procedures as it deems necessary for a Plan Participant to designate one or more
beneficiaries to whom any payment the Committee determines to make would be
payable in the event of the Plan Participant’s death.

 

14.Withholding for Taxes.  Notwithstanding any other provisions of the Plan, the
Company may withhold from any payment made by it under the Plan such amount or
amounts as may be required for purposes of complying with any federal, state and
local tax or withholding requirements.

 

15.Rights of Employees.  Nothing in the Plan shall interfere with or limit in
any way the right of the Company to terminate a Plan Participant’s employment at
any time, or confer upon any Plan Participant any right to continued employment
with the Company or any of its subsidiaries or affiliates.  A Plan Participant
shall not be entitled to any claim or recourse if any action or inaction by the
Company, or any other circumstance or event, including any circumstance or event
outside the control of the Plan Participant, adversely affects the ability of
the Plan Participant to satisfy a performance goal or in any way prevents the
satisfaction of a performance goal.

 

16.Adjustment of Awards.  The Committee shall be authorized to make adjustments
in the method of calculating attainment of Goals in recognition of unusual or
nonrecurring events affecting the Company or its consolidated financial
statements or changes in applicable laws, regulations or accounting principles.

 





-5-

--------------------------------------------------------------------------------

 

 

 

CTLC Logo oct 2012-gray letters [cto20161231ex102844e3e001.jpg]

2017 Executive Annual Cash Incentive Plan

 

 

17.Amendment or Termination.  The Plan is provided at the discretion of the
Company and the Board.  The Board reserves the right to modify or terminate the
Plan with or without notice.

 

18.Section 409A.  With respect to payments subject to Section 409A of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
thereunder (“Section 409A”), the Plan is intended to comply with the
requirements of Section 409A, and the provisions of the Plan shall be
interpreted in a manner that satisfies the requirements of Section 409A, and the
Plan shall be operated accordingly.  If any provision of the Plan would
otherwise frustrate or conflict with this intent, the provision, term or
condition shall be interpreted and deemed amended so as to avoid this
conflict.  Notwithstanding anything in the Plan to the contrary, if the Board
considers a Plan Participant to be a “specified employee” under Section 409A at
the time of such Plan Participant’s “separation from service” (as defined in
Section 409A), and any amount hereunder is “deferred compensation” subject to
Section 409A, any payment that otherwise would be made to such Plan Participant
as a result of such “separation from service” shall not be made until the date
that is six (6) months after such “separation from service,” except to the
extent that earlier distribution would not result in such Plan Participant’s
incurring interest or additional tax under Section 409A.  If an amount includes
a “series of installment payments” (within the meaning of
Section 1.409A-2(b)(2)(iii) of the Treasury Regulations), the Plan Participant’s
right to such series of installment payments shall be treated as a right to a
series of separate payments and not as a right to a single
payment.  Notwithstanding the foregoing, the tax treatment of the benefits
provided under the Plan is not warranted or guaranteed, and in no event shall
the Company be liable for all or any portion of any taxes, penalties, interest
or other expenses that may be incurred by any Plan Participant on account of
non-compliance with Section 409A. 

 

19.Governing Law.   The Plan shall be administered, interpreted and enforced
under the laws of the State of Florida without regard to conflicts of laws
thereof.

 

 

 

Adopted by the Board of Directors on February 22, 2017

 

 



-6-

--------------------------------------------------------------------------------

 



EXHIBIT A

 

Committee Procedure

 

NEW PLAN YEAR

 

During the first 90 days of a Plan Year, the Committee shall:

 

1. Establish the applicable Performance Metrics for the Plan Year.

 

2.Establish the “threshold,” “target” and “maximum” Goals for each Performance
Metric.

 

3.Identify the Plan Participants.

 

4.Establish the Individual Target Opportunity for each Plan Participant.

 

5.Determine the Weighting of the Performance Metrics, which may vary between
Plan Participants. 

 

6.Determine the “threshold,” “target” and “maximum” Multipliers for each Plan
Participant. 

 

 

COMPLETED PLAN YEAR

 

No later than 60 days following a completed Plan Year, the Committee shall:

 

1.Calculate the level of achievement of the Goals for each of the Performance
Metrics.

 

2.Determine the Overall Performance Level for each Plan Participant and the
applicable Multiplier.

 

3.Multiply each Plan Participant’s Individual Target Opportunity by the
applicable Multiplier associated with such Plan Participant’s Overall
Performance Level to determine such Plan Participant’s Annual Incentive Award.

 



A-1

--------------------------------------------------------------------------------

 



EXHIBIT B

Sample Calculation

 

A.At Commencement of Plan Year X

 

1.  Establish Performance Metrics and Threshold/Target/Maximum Goals for each
Metric

 

 

 

 

 

Performance Metrics and Weighting

Threshold

Target

Maximum

Metric 1

$3mm

$4mm

$4.5mm

Metric 2

$4mm

$5.5mm

$6.325mm

Metric 3

$4mm

$6mm

$8mm

Metric 4

$20mm

$22mm

$24mm

Metric 5

$4mm

$8mm

$12mm

 

2.  Plan Participants

 

 

 

 

 

 

 

 

a.   Plan Participant A: Annual Salary $515,000

 

 

 

 

 

 

 

 

b.   Plan Participant B: Annual Salary $250,000

 

 

 

 

 

 

 

 

3.  Individual Target Opportunity:

 

 

 

 

 

 

 

 

a.   Plan Participant A: 50% ($257,500)

 

 

 

 

 

 

 

 

b.   Plan Participant B: 50% ($125,000)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.  Weighting

Metric 1

   

Metric 2

   

Metric 3

   

Metric 4

   

Metric 5

 

 

a.   Participant A:

20%

 

20%

 

20%

 

20%

 

20%

 

 

b.   Participant B:

20%

 

20%

 

20%

 

20%

 

20%

 

 

 

 

 

 

 

 

 

5.  Multiplier

Threshold

   

Target

   

Maximum

 

 

 

a.   Plan Participant A:

50%

 

100%

 

150%

 

 

 

b.   Plan Participant B:

50%

 

100%

 

150%

 

 

 

B.After Conclusion of Plan Year X

 

 

 

 

 

1.  Level of Achievement ($) and Performance Level (%) for each Performance
Metric:

 

a.   Metric 1: $4.2mm

Performance Level: 120%

 

 

b.   Metric 2: $3.8mm

Performance Level:     0%

 

 

c.   Metric 3: $5.9mm

Performance Level: 97.5%

 

 

d.   Metric 4: $25mm

Performance Level: 150%

 

 

e.   Metric 5: $8mm

Performance Level: 100%

 

 

 

 

 

 

 

 

 

 

 

2.  Overall Weighted Performance Level:

 

 

 

 

 

 

 

 

a.   Plan Participant A:  93.5%

 

 

 

 

 

 

 

 

b.   Plan Participant B:  93.5%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.  Individual Target Opportunity x Multiplier = Annual Incentive Award

 

 

a.   Plan Participant A:  $240,763

 

 

 

 

 

 

 

 

b.   Plan Participant B:  $116,875

 

 

 

 

 

 

 

 

B-1

--------------------------------------------------------------------------------